                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                NO . 5:18-CV-172-FL


UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
       v.                                   )
                                            )
$151 ,906.11 HELD IN TRUST BY               )
ATTORNEY ERNEST L. CONNER, JR.,             )
                                            )
                      Defendant.            )




                                          DEFAULT


       Upon motion and proper showing by the attorney for the plaintiff, the United States of

America, default is hereby entered against the defendant for having failed to appear, plead, or

otherwise defend as provided by Rule 55 of the Federal Rules of Civil Procedure.

       This the   ff day of ~,.,~l'I"', 2018.


                                     PETER A. MOORE, JR., Cler
                                     U . S. District Court
                                     Eastern District of North Carolina
